Exhibit 10.4

 

AGREEMENT, effective as of February [·], 2015, between Genesis Healthcare, Inc.,
a Delaware corporation (the “Company”), [THE INDEMNITEE] and (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available;

 

WHEREAS, Indemnitee is a director of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today’s environment;

 

WHEREAS, the bylaws of the Company require the Company to indemnify and advance
expenses to its directors to the fullest extent permitted by law and the
Indemnitee has been serving and continues to serve as a director of the Company
in part in reliance on such bylaws;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the aforesaid
bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such bylaws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
bylaws or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies;

 

NOW, THEREFORE, in consideration of these premises and of Indemnitee continuing
to serve the Company directly or, at its request, another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                      Certain Definitions:

 

(a)                                 Change in Control:  shall be deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than (A) those
persons who were stockholders of the Company as of the closing of the
transactions under that certain Purchase and Contribution Agreement, dated as of
August 18, 2014 and amended as of January 5, 2015, by and between the Company
and FC-GEN Operations Investment, LLC, a Delaware limited liability company,
(B) a trustee or other fiduciary holding securities under an employee benefit

 

--------------------------------------------------------------------------------


 

plan of the Company or (C) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 20% or more of the total voting power represented by
the Company’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all of the
Company’s assets.

 

(b)                                 Claim:  any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by the Company or any other party, that Indemnitee in good faith believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.

 

(c)                                  Expenses:  include attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.

 

(d)                                 Indemnifiable Event:  any event or
occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company or its subsidiaries, or is or was
serving at the request of the Company or its subsidiaries as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.

 

(e)                                  Independent Legal Counsel:  an attorney or
firm of attorneys, selected in accordance with the provisions of Section 3, who
shall not have otherwise performed services for the Company or Indemnitee within
the last five (5) years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

 

(f)                                   Reviewing Party:  any appropriate person
or body consisting of a member

 

2

--------------------------------------------------------------------------------


 

or members of the Company’s Board of Directors or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 

(g)                                  Voting Securities:  any securities of the
Company which vote generally in the election of directors.

 

2.                                      Basic Indemnification Arrangement.

 

(a)                                 In the event Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Claim by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee to the
fullest extent permitted by law as soon as practicable but in any event no later
than thirty (30) days after written demand is presented to the Company, against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim.  If so requested by Indemnitee, the
Company shall advance (within two (2) business days of such request) any and all
Expenses to Indemnitee (an “Expense Advance”).

 

(b)                                 Notwithstanding the foregoing, (i) the
obligations of the Company under Section 2(a) shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel referred to in Section 3 hereof is
involved) that Indemnitee would not be permitted to be indemnified under
applicable law, and (ii) the obligation of the Company to make an Expense
Advance pursuant to Section 2(a) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).  If there has not been a Change in Control, the Reviewing
Party shall be selected by the Board of Directors, and if there has been such a
Change in Control (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 3 hereof.  If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of Delaware having subject matter
jurisdiction thereof

 

3

--------------------------------------------------------------------------------


 

and in which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding.  Any determination
by the Reviewing Party otherwise shall be conclusive and binding on the Company
and Indemnitee.

 

3.                                      Change in Control.  The Company agrees
that if there is a Change in Control of the Company (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or Company bylaw now or hereafter in effect relating to
Claims for Indemnifiable Events, the Company shall seek legal advice only from
Independent Legal Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld).  Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law.  The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

4.                                      Indemnification for Additional
Expenses.  The Company shall indemnify Indemnitee against any and all expenses
(including attorneys’ fees) and, if requested by Indemnitee, shall (within two
(2) business days of such request) advance such expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for (i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company bylaw now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

 

5.                                      Partial Indemnity, Etc.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines, penalties and
amounts paid in settlement of a Claim but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.  Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

 

6.                                      Burden of Proof.  In connection with any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder the

 

4

--------------------------------------------------------------------------------


 

burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.

 

7.                                      No Presumptions.  For purposes of this
Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

 

8.                                      Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s bylaws or the Delaware General Corporation Law or
otherwise.  To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

9.                                      Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director.

 

10.                               Period of Limitations.  No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two (2) year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

11.                               Amendments, Etc.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

 

12.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of

 

5

--------------------------------------------------------------------------------


 

Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

13                                  No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, bylaw or otherwise) of
the amounts otherwise indemnifiable hereunder.

 

14                                  Primacy of Indemnification.  The Company
hereby acknowledges that Indemnitee may have additional rights to
indemnification, advancement of Expenses and/or insurance obtained on
Indemnitee’s behalf (“Other Arrangements”).  The Company hereby agrees that
(i) the Company is the indemnitor of first resort, such that its obligations to
Indemnitee are primary and any Other Arrangements to advance Expenses or to
provide indemnification for the same liabilities or Expenses incurred by
Indemnitee are secondary, (ii) the Company shall be required to advance the full
amount of Expenses incurred by Indemnitee and shall be liable for the full
amount of all liabilities and Expenses to the extent legally permitted and as
required by this Agreement, the bylaws, or any agreement between the Company and
the Indemnitee, without regard to any rights Indemnitee may have pursuant to
Other Arrangements, and (iii) the Company irrevocably waives, relinquishes and
releases any provider of Other Arrangements from any and all claims against such
provider for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company further agrees that no advancement or payment by
any provider of Other Arrangements on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing, and the providers of Other Arrangements shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company.

 

15.                               Binding Effect, Etc.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
executors and personal and legal representatives.  This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as a director of
the Company or of any other enterprise at the Company’s request.

 

16.                               Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts

 

6

--------------------------------------------------------------------------------


 

made and to be performed in such state without giving effect to the principles
of conflicts of laws.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this [Date]
day of [Month], [Year].

 

 

GENESIS HEALTHCARE, INC.

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Indemnitee]

 

8

--------------------------------------------------------------------------------